     Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 1 of 7
                                  IN THE UNITED STATES DISTRICT COURT
                                   FORTHESOUTHERN DISTRIG OFFLORIDA


NIW FEDERALSERVICES,LLC                    9:18-cv-80994-DLB                      FILED Bv PC
        Plaintiff                                                                                   S
                                                                                                    -       D c.
                                                                                                             .




VS                                                                                        JLL 18 2215
                                                                                         ANGELA E. NOBLE
                                                                                        CLERK
ARTHUR HERRING 111
                 ,AND                                                                   s     U S DISQ CX
                                                                                          D.oF/IA.-w.RB
                                                                                          .
DEIUDRCORPORATION                                                                                       .



          Defendants



           DefendantsRepiyto PlaintiffsReply M emorandpm ofFurtherSupportofM otion forSanctions


       1,ArthurHerring 111,Defendantfiling Pro Se am filingthisReplyto plaintiff's memo above.

     Itmustbecleartothiscourtandjudgebynow,Nitvowners,HumbleandKane,areusingthecourtsasweapons
again(astheyhavemanytimesagainstothers)to proted theircurrent30 yearscam onIaF enforcementandthe
public;Thistimeniw/ownersandtheirproven,unprofessionallawyersagainstmy18yearcompanyDel  ttorand me
personally.''unprofessional''refersto the variousveryderogatory and libelousstatementsand insultsagainstme
tbroughoutthismade up Iawsuitfor4year.Forexam ple,Nitv lawyersknowingly subm i     tted afake documentunder
penaltyofperjuryalmostayearago byacurrenthighlevelNiw employee,Mosquera,to promotethisso-called Iawsuit.
'



Alongwith Niw usingthecourtsasweapons,notforjustice,buttheyalsoareusingthecourtsforrevengeandtocreate
a monopolyforNitv'sillegal,internationalcriminalenterprise ofselling counterfeit''voice lie detectors''and made up
training thathave NO independentstudysprovipg them any betterthan acoin toss.Adding to their.fraud are m ade up
studysandamadeup,non-existentjournalto makeitIooklikenito'sgadget,cvsa,hasaccuracy.LawyersDsousaand
dloughy are more than eagerand pleased to be involved in nitv'sscam and con onlyyo Iinetheirpocketswith m assive
biljinghours,paidforbyniw/humble/kane/wivesfrom theirvidimswallets-Those''lawyerse,whohaveclaimedtAeir
feelingshave been hurtby m:fad s,have been richly rewarded bytheirinvolvementintheirso-called lawsvi
                                                                                                   tagainst
me,niw'sunwarrantedlawsuitsagainstBakerfor4yèarsonlybecauseBakerwonthesofarunpaid $800,000
judgementbyNitvafter9yearsANDveryrecentlyaobviouslawsui
                                                      ttypeletterthreatening Mr.Maschke.Maschkeis
ownerofw ww.antipol
                  vgranh.org thatpublishesvariousarticlescriticalof1ie deted ion.Nitv Iawyersare DEM ANDING
MaschkeREM OVEALLreferencesto nitv/cvsa/humble,kane,etcorniw willsueM a'
                                                                       schke.Clearly,Nitvwillbe usingthe
courtsandthelawyersagaintotryto RESHAPIni
                                        tv'spastandcurrentillegalandcorruptimagetoopemoreto Nitv's
Iiking.T:o bad forniw thathistorycan NEVER be remade.                                                          .
          Those nitv proven countedeitgadgets,cvsa,apd Nitv'sm ade up training have been sold to law enforcem ent
typesworldwidefor30yearsandalsototheU.Smilitaryinabout2002.W ithinafew yearsofbuyingabout$1millionof
them,the m ilitaryBANNED them from the ENTIRE U.S.m ilitaw .Variousnewsm edia have docum entedthose factsand
more aboutniw/cvsa/humble/kane lies.The cvsagadget''inventer''humblehasusedastore bought''diploma'',from a
fake,oneroom ''university''calledlndianaChristianUniversit'
                                                          ythatsellsfakeeducationaltitlesin1987tomakebuyers
thinkhisscam wasrealand he wasa genius.Hum ble m akesthatclaim on hispersonalwebsite charleshum ble-com .
Hum ble hasalso ADM IU ED on nationw ideW and in printhe hasNO,repeatNO independentstudiesthatproveshis
cvsaandmadeuptrainingare''98% accurate'',asclaimed byNitv'sco-ownerKanejust2yearsago inaletter(postedon
the website www .nitvcvsaexposed.com thatwasordered shutdown bythiscourt,butisback upthanksto
www.antinol
          vgraph.org).Nitv/humbleclaim cvsaisthe''goldstandard''inliedetection.Fadshaveprovehfor30years
                  h
    Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 2 of 7
thatcvsaanditstrainingareonlyfoolsgold.In2005,niw/humble/kanestartedto INVENT,MADEUPstudiesbytheU.S.
militarythatNitv/humble/kaneclaimed ''proved''cvsawasaccurate.In2012,nitv/humble/ka'ne MADtUPanother
''stup/'calledtheChapmanStudy,inaFAKE'scientificjournal'calledCriminalisticsandCourtExpertisethatDOE5NOT
EXIST ANYPLACE.The ''study''waswritten byChapm an,a 20yearemployèe ofNitvand w ho died'in 20111Obviously,
anyclaim madebyChapman(ifhe aduallydidwriteit)would notbeconsideredvalid.Nitv/humble/kane havecreated
thismassivescam onlaw enforcementandthepublicusingafakegadgetforlieàetection,instead ofusingPonzi
schemes,fake dietpills,fake w rinkle rem over,etc.In thiscase,m illionsofcrim ihalcaseshave been ruined and asm any
innocentpeople have beenfalsely accused ofcrimes.The realcrim inalsgotaway with theircrim es.
          W HEN W ILLTHISCOURTANDJUDGEDEMANDNIW /HUM BLE/KANEPROVIDEINDEPENDENTPROOF,
INCLUDING THE CONTAG INFORM ATION OFTHAT FAKE ''JOURNAL''M ENTIONED,TO PROVE NlW IS SELLING A REAL
''VOICELIEDETEG OR''.IFNO PROOFISPROVIDED,THENMYCLAIMSON MYWEY ITE.EMAILS,BROCHURES,ETC,HAVE
BEEN FAG S AND NIW HAS NO BASISOFA LAW SUIT AGAINST M YSELFAND DEKTOR FOR ANY CLAIM S.HOW M ANY
TIM ES DO lHAVETO KEEPSAYING THAT?
   lwillrespondto niw/lawyersvariousfalseandoutrageousaller tionstheyhavemade.
   1. A.B.FiledeletionsoftwareisIègalto buyand use.Itisusedtofreeupharddrivespace.B.Niw/lawyersmadeup
         claim thatitwasused to hide ordelete something isonlytheiropinion,N0T afaçt.Cvsa being a proven,
         unreliable,fakeIiedetedorisafad.Againstmyconstant,strongobjedionstothiscourtbecause lknew
         nltv/ownerswerestillconmenafter30years.Idid notwantnitv/lawyersto hand pickwho would becloningand
         examiningmyharddrive.lknew theresultsandfindingswouldbemadeupforthebenefitm niw/lawyers.The
         courtwasblind to thatfa,d and hasallowed those reportsto be accepted asfads-There was NO reason whythe
         courtcould nothave chosen a place in Pennsylvania where my IT person cpuld have watched formy benefit.NO
         resultsfrom thosefinding should be accepted.!wasnotableto see the resultsbeforethey were handed overto
         nitvlawyersbecause Idid nothave a Iawyeratthe time.Iwasnotaware there wasa celaintim e limiton it.
         There was NEVER a made up sickner before the deposition in 2018.IfIcould go back in time,lwould glàdly
         savemyvomitfrom thatni ghtandpersonallygiveittodsousaand d'Ioughy.C-Theclaim bynitv/lawyersthatl
         useda''secref'emailaccountisajoke.TherearemanytypesandaruIegalto use.Everybodyusesthem so
         hackerscannothaveeasyaccesstopeople'privateemails.Sovervsillythatnitv/lawyersmakeanissueabout
         that.D.ldidnotrecallatthattimeIhad anotheremailaccount.No bigdeal,asopposedtodid niw /lawyers
         ''forget'theirMosquera,who handle'shumble'swebslteandisheadofniw internationalsales.Ni
                                                                                              w Iawyers
         claimedMosquerawaja''passerby'  'whojus'
                                                thappenedtoseemywebsitëontheinternetandclaimedhehad
         noconnectionatallto niw inthemattesofjurisdidionayearago-Thatdocumentby Mosquerawassubmitted
         bynitvlawyerstothecourtunderpenaltyofperjury.W hyweren'tdesousaanddloughysanctionedbythecourt
         forcommitingperjuryinafederalcourt'??TheproofaboutMosquerawasalsopostedon
         www.nitvcvsaexnosed.com thatthiscourtandjudge orderedtotallyremovedfrom theinternet.E.Inever                 .
         destroyedanyhard driveorevertookithomeasclaimed W niw lawyers.Thestatementsavingthatandsigned
         by m yIT person wasdone so underextreme duress:niw Iawyersthreatening to sue him and wâste hism oney if
         he refused.M y IT person isa single parentwith 2 smallchildren.He had to sign it-The hard drive failed,as
         m illionsdo everyyear.Due to two grossly,incom pentantlawyersIhad,INEVER gotto see nitv'shard drivesand
         see the many m illionsoftimesthey sentouttheirem ails lying aboutDektor,PSE and myself.Idid have copiesof
         nitv'sfalse docum ents.Nitv'sw ebsite also had a false testim ony againstDektor,PSE and myselfby Groveport
         policefor9yeatsand niw also posted ont    ,
                                                    heirwebsite,for15years,IiesaboutDektor,PSEand m yselfby a
         dearly,verymentallyunbalancedperson,DirtBell,whohasNO knowledgeaboutanythingheiostedpertaining
         to Dektor,P#Eormyself.Bellhascontinuedtosendveryvulgar,disgustingemailstome,d:spitebeingtoldby
         Iaw enforcement.
                        andmyIawyerto stop.Bellhashad humbleand kanesfullpermissiontopostthoseIies.Those
         variousdocumenlswerepostedonmywebsitewww.nitvcvsaexnosed.com.thatthiscourtandjudgeordered
         rem oved from the internet,butisnow backup thanl
                                                        tsto antipolygraph.org.
    2.       Niw/lawyersclaim theirsomeoftheirclaimsarebacked upbya''statement'signedbymyITperson.They
         failtomentionthatniw Iao ersthreatenedmy I T jersonwithafederallawsuitifhedid notSign it,eventhough
         itwasafakestateméntofIies.Niw/lawyershavelearnedtousethefederalcourtsasweaponsinstead ofusing
Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 3 of 7
   hired thugsto getwhattheyw ant.Keeping in m ind,thatthose nitv law yers,who claim theirfeelingsare hurt
   because Ihave told them whatthey are,no Iongercan claim they are officersofthe court.In reali
                                                                                               ty,they are
   only ''Iegalw hores''who willdo anythipgto getmoney,includingd'loughy bragging he hidesassetsforpeople
   from the U.S.governmenttoavoidpayingtaxesandforothersfrom payingjudgements.Niw stillOW ES
  $800,000onajudgementbythecourtsfrom 9yearsago.Niw doesnotwanttopay,butsuesotherstogetpaid.
3. Fadsarefads.Nitv/humble/kane/cvsahavebeenPRUVENtobeascam andconbyindepepdentnews
   reports,YHEIR own words,THEIR docum ents,THEIR fake and m ade up studiesand the lawsuitnitvlostand still
   isUNPAIû.M any docum entson niw cvsaexposed.com PROVED thnse FAU S BEFORE itwasorderedto be
   rem oved bythiscourt.No freedom of:peech orpresshere.
4. NitvIawyersclaim lhavehad''opportunitles''to ad orrespond.ThatisaIie-A business(Iaw)thatiswrittenina
   foreignIanguage(legalesu)andformswrittenin IegaleseCANNOTbestatedW Iawyersthatnon-trainedpeople
   should be able to understand those rulesand form s.Ifthatw eretrue,thenzwhy should people goto Iaw school?
5. 6.''Feigned illness''?W ere you there atm ytoilet,Iawyers? Niw lao ersare taking wordso:tofcontextabout
   w hatwasin m yemailsto suittheirown m ade up claim s.Ihave replied earlierhere àsto the so-called IT people
   hired by niw CANNOT betrusted asto theirclaim sorfindingsbecause theywere NOT INDEPENDENT exam iners.
   Thatshould be clearand obvious-Asperm y IT person,he signed w hathe hadtp so hewpuld notbe broke and
   be ableto suppprthisfam ily.The EXTDRTION note,dem anding my PSE prograrhforfree and sentby desousa
   wasNOT any ''settlem entoffer''asclaimed by desousa,itwasa clearDEMAND using EU ORTION:give nitvthe
   PSEprogram codesforFREEorwewillWM TEyburmoneyinafakelawsuit Thiscourtandjudge CANNOT
   excuse any Iawyerforsuch adion and M USTsanction with large finesand suspend EVERY law yerwho doessuch
   illegaladion in @nycoùrt,especiallya federalcourt.
6. Seepreviousinformationaboutthehard drivefailingandMr.Vanserhoffbeingforcedtosignafakèdocument,
7. Se: #6
8. Tha'
      tso-called 'counsel''(#2)wasalsofiredafterIdiscovered his''expertise'
                                                                          'wasnotincourtasatrialIawyer,
   butonly asatitle search type Iaw yer.Any non-repliesby Dektorwasbecause ltpertained to Dektor
   Corporation.Iam notallowedtorespondthoseW Iaw andalso(jee#4)Iam notaIawyerandthis
   Iegalebusiness''isasconfusingto me asIie detectlon,auto m echanics,flying,surgea ,etcW ould beto any Iawyer
   w ithoutextenslve training.
9. See previousstated inform ation.
10,Seeprevioosinformationgiven.W henwillthiscourtandthisjudgedemandPROOFthatthegadgetcvsahas1
   independentstudythatprovesitisbetterthanacolntossandwhatisthefullcontad infermationthatPROVES
   thefake ''
            journal''CriminalisticsandCourtExpertiseexists?Ifnot,HOW canthisCOURTandJUDGEcontinueto
   waste my money and so fara yearslime on a m ade up Iawsuitagainstm e usingthe courtonly asa weapon for
   tbe benefitofaconman toeliminate people in hisway ofmore scam m ing???????????????????
11.W ordscannotdescribe my disgustand angeratsuch.low life people,usingtitlesand tralning asIawyersato ruin
   apersonfinanciallyandtheir18yearbusiness,Dektor(38yearstotalinthebusinessofusingPSO ONLYsothey
   enrich themselvesbytaking money from conmen and theirillegalfinancialgainsofover30 years.Did these
   Iawyersdo any DUE DILIGENCE before lheytookthe case toverify itwasa REALcase and had m eritina courtof
   Iaw? Obviously NOT!In fad ,desousa,in hisoriginalcom plainttook a sed ion from myw ebsite thatIsald niw
   stoppedtheirmassiveadvertisingcampaign,inamajorinternationalpolicemagazine,theydidforalmost20
   years because niw wasnotgetting sales Iike they had been becauye word wasspreading thatcvsâw asafake lie
   detedor.Nitv ONLY sellsto Iaw enfoscementxnotthe public.Desousa replied my statementwasnottrue.So
   * hy isnitvsuing m e forthe lossofm illionsofdollarsofcvsasalesand ttainingIFtheydid notlose anvsales?
   Desousa,w ithoutrealizing it#admittedthe Iawsuitw asafake oplyto petm e outofbusiness.Desousa and
   d'loughy m ustbe sandioned forthatlie promotingthisIawsui   tfor:yearand itsgrave damage ithascaused to
   m efinanclally,to my IT friend and tv my businessthathas been demeaned and ridiculed in a fake lawsuit.Ifniw
   isclaiminjlcostthem millionsofdollarsbecauseoflostsalesaW HYdid theywaitso Iongiftheywere I
                                                                                             osingthat
   muchmoney?W hydidn'ttheysuewhentheyhadlost$100,000,$500,000,$1million,etc?Niw claimsthey I      ost
   $200,000becpuseoftneatastate board meetinginTexasabout6yearsago.TheTexasmeetingwasabout
Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 4 of 7
                                         I
  allowingvoice Iie deted orsInTexas.Eachvendor,including myself,w asallowed to speakaboutanything for15
  m inuyes!butniw spokefor45minutes.MyFAG SstatedinTexasaboutni
                         .                                             w/cvsa/humblearecalledFREEDOM
  OFSPEECH,proted ed in the Constitution:Hasdesousa and d'loughyeverheard ofit? They m ustbesanctioned
   forthatworthlessclaim ofIpssinTexasbeeausethere isNO proofofany such lossofmoney.Can niw deny
   alm ost30 yearsofindependentnewsarticlesprovingtheircvsa isa worthlessgadgethave nothingto do w ith
   Iossofsales?Niw/lawyersareclaimingniw Iosta10:ofm oneybecauseofmécontactingaorganizattoncalled
   ICAC.ICAC had a conference inTexasseveralyearàago.ICAC investigatescrimesagainstchildren nationw ide.A
   verydisgracedformershqri
                          f'fdeputy,âICACinvestigatdrin Floridacalledjerw Crom ,wasto b,easpeakerat
   ICAC in Texasabout2 yearsago.Niw also had a vendor'stablethere.Ni
                                                                   tvhad hired Crottyastheirnew dired or
   ofIaw enforcement.IfoundoutaboutCrottyspeakingthereand lcontaded (freedom ofspeech)ICAC.Isaidit
   waswrongthatGom shouldbeallowedtospeakpraisingcvsàbecauseitwasascam thathadruinedmillions
   ofcrim inalcases.ICAC reviewed the matterand agreqd w ith m e.Crottyw asnotallowed to be a speaker,butdid
   keepthe nitvb00thatthe ICAC conference.Ihave EVERY rightto protectmy businessfrom counterfeitgadgets
   claim ing Iiedetection.lhave beepthe one thathaslostm illionsofdollarsbecause ofthe made up accuracy
   claimsofcvsa and itstraining.1have no doubtthe niw Iawyerswould also take m oney from anytype oflow Iife
   criminalformoney.W ho isnextforniw Iawyers:drug dealers,çhild pornographers,sextraffickers,qtc? Isthis
   whypeoplegoto law school,onlyto enrichthemselvesatanycost,instead ofusingthecourtstoseekjusticefor
   those who were wronged.Should a established çonm an ofatIeast30 years,who hasadm itted iton nationalW
   and in variousdocum ents,including on hisown websites,be allowed to sue onlyto waste a person'sm oney
   becausetheywereadisliked ex-employeeoralsosellingafakegadgetforIiedetedion(likehisown)justto
   eliminate anybodyIike himselffrom themarket?Sbouldthatsameconman,becauiehe hasmadeabout$30
   m illion from hisscam be allow ed to suethe com panysellingtheonly originaland proven system ofVoice Stress
   Analysisandtraining,PSE,justsotheconmancanhavethewholeworldto himselfto sellhisfakegadget?Inthis
   case,hewasallowedtpsueand destroyapersonand hisbusiness.Recently,niw/lawyersarethreateninga
   person,in the Netherlands,forreporting factson hiswebsite www.antipolv/raoh.org aboutnitvforabout20
   years.W illniw/lawyerssueitsowner,Maschke,becauie nitvdoesnotits''dirtyIaundry''revealedtothepublic?
   Ifniw/lawyersdosue,itwillbemoreabuseofthecouc usingafakeIawsuitbynitv/lawyers?
        Fortherecord,ni w /lawyersbragthatniw hassoldto about2,500 I
                                                                   aw enforcementdepartments
   worldwidein30years.But,nitvNEVE:liststhem,ONLYUNVERIFIED numbersbynitv.Nitvhasclaimedfor30
   vearscvsais-98% accurate''for30 years.There are about15,000 police and sherif departmentsinthe US,not
   including prisons,coll
                        ege police,probation departments,prosecutors,federalagency's,etc.W hy hasnitv ONLY
   sold to a TOTALof2,500 departm entsifcvsa isa perfed Iie detedorforaccuracy in investigationsand
   employmentscreening?W W don'tALLofthe15,000policeandsheriffdepartments:wnthem for
   investigationsandemploymentscreeningsincecvsahasbeensöldnationwide/worldwidefor30years?Slowly,
   thewordhasbeen spreadingthatniw/cvsaisonlyascam.
       Ifiled complaintsagainstdesousaand d'loughy 6 monthsago fortheirunethicalactionsand willbefiling
   anotherone snonfortheirm ostrecentuùethicaland illegalcondud.tawyersaredisbarred a ery day forsuch
   uhethicaland illegalbehaviorand actions.
         Basinganytype'of<anctionsthataredemandedbyniw/lawyersagainstme basedontheirmadeup
   allegations,especiallyby''claims''asserted bynie s/lawyer,whosehand pickedand paidforIT person,withNO
   independentverification ofthose claim saboutthe hard drive and itscontentsprovesthose ''findings''CANNOT
   beacceptedasfactW thisoranycourt.BecausemyIT personrefusedto returnthePSEprogram codesto Nitv,
   nitv/lawyersmade upasecretdocumentseveraldayslaterthatsaidmyformerIT personcan NEVERtalklo me
   again,NEVER do anyworkforme again,NEVER emailortextme,NEVER return the PSEsource codesto m e and
   he can NEVER show m e thatdocum ent.He wasforced to si
                                                        gn itto protecthisfam ily from poverty.He signed
   underduressbecauseofathreatofalawsuitthatwould resultin povertytohim andhisfamily.Sucha
   docum ent signed undèrthattype ofthreat,would'NEVER,NEVER be accepted by any courtasbeing a worthy
   and credible document.Thiscourtm ustremem berthe extortion notesentto my form erIT person and friend
   DEM ANDING the PSEprogram forfree forNIW to sell.ThatemailPROVESthislawsuitwasonl    y a fake to put
Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 5 of 7
  Dpktor/myselfoutofbusinessandforniw to havetheextremelyversatilePSEprogram lo selltoreplacetheir
  very unreliable cvsa program thathashad many'problem sand glitches,includingfreezing '
                                                                                       and crashing since
  1998.Fordesousato claim theextolionemailwasa''settlementoffer''isatotalLIE.MyITjerson offeredto
  sellittodesousa/niw,butnitvrefusedto payapenny.lsdesousatryingtoclaim the''giveittomeorIwillbreak
  yourIegs''typethreatasettlementoffer? Really?Organized crim e also m akesthose ''settlem entoffers''.They
  say:It'snothingpersonal,it'sjustbusiness.
          Istartedtestlng,withthe PSEasabusiness,in1982.Backthen,therewereothergadgetsthatclaimedto
  be ''voice liedetedors''.lknew then how dangerousfake gadgetsforIie detectionw ere and how theycould ruin
  the reputation ofthe PSE.
         Nitv/humbledid notgetprosperandgetawaywiththeirscam bythemselvesx'Theyhadagreatdeal
  ofhelp.Humble/niw startedtosellhiscvsagadgetin1988.About1990,humblewastakingouthalfpageàds,
  thenfullpageads,thendoublefullpageadsinamajor,internaiionalpolicemagazinecalledthe Police Chief.It
  ispublished each m onth by a internationalIaw enforcementassociation called the IACP,Interpational
  Association ofChiefsofPolice.Hum ble wasclaim ing back in 1990 hisgqdgetcvsawas-98% accurate'',cvsa had
  noincondlusivesandcvsawasnotaffededbyanycounter-measures.Thoseclatmsby niw/humble/kaneSTILL
  go UNPROVEN today.Asfarback as1994 and untilonlyseveralyearsago,Iroqtinelycontad ed the new
  presidentsofIACP each yeartelling the theirm agazine wasallowing afake liedetedorto be soldto Iaw
  enforcem entthatwould ruin crim inalcased,falselyaccuse innocentpeople and atsom e pointthose falsely
  accused would suethe users.IACP did notcareand told m eso.Theywer: ONLY interested in the m oney from
  the ads.lalso contad ed the editorofthe magazine,Higgenbothom and the IACP directorRosenblatt.They did
  notcàreeither,i
                twasonlyaboutthe money.Niw/humblealsoadvertisedinanotherpolicetypemagazine.lts
  ownersalso did notcare abouttaking moneyfora worthlessIie detedorg4dgetpnd helping aconman steal
  from Iaw enforcement.'protecting one'sproductfrom losingitsreputation and income from itby acounterfeitis
  a huge problem today.Countedeitprodud scan be deadl
                       .
                                                       y ifused.                                   %
        M anyvariousassociations(mostl
                                     yIaw enforcement)and othershavebeencontadedthroughtheyears
  by Del
       ttorso they do notgettaken byfake ''voice lie deted ors''ortheirpeople sufferbeeause ofthem,Many
  newsmediahavealso beencontaded bymeto exposethosescams,includingthecvsascam .A majormedia
  contadedabouttheniw/cvsascam wasABC Newsin 2005.Isupplied much informationanddocumentstoABC
  News.Theydidamajor,nationwidestoryonthe humble/cvsascam in2006Whereitwasprovenbumble's''DK'
  title wasa fake,he had NO studiesthatsaid hisgadgetand traininghad NO independentproofofaccuracy,
  innocentpeople werefalsely accused forcrimesbecauseofthecvsagadgetandthe U.S.inilitaryhad BANNED
                                      .

  the cvsafrom itsdepartm ents.Thatinvestigation video by ABC wason my Dektorwebsite and m y newswebsite
  nitvcvsaexposed.com thatthiscourtandjudgeordered REMOVED from theinternet.However,thevideo isstill
  available atotherIocationsonthe internet.
        Asniw/lawyersknow from myharddriveamanypoliticiansadistrid attorney's,stateattorneygeneral's
  offices,variousassociationsandothershavealso beencontadedabouytheniw/cvsa/humble/kanescam for
  many years.Politicians include Iocal,state and national.Som e have Ieftoffice and some are stillin office.Since
  hum ble and kane arehard core republicansand hpve given m uch m oney to republicansand theircam paigns
  through theyears,itseem sthey have been proteded by those republican politiciansagainstanykind of
  prosecution.
          Ihave the rightoffree speech and the rightto proted my produd and m ycom pany'simage from vastly
  inferiorcountedeits.Mörestateauthoritiesarebeingcontadednow aboutthenitv/cvsascam.Tbisscam ofa
  fake and unproven ''voice lie detector''by conm en willnotcontinueto ruin crim inalcases,taketaxpayers money
  and falselyaccuse innocentpeoplew ho willhavetheirIivesruined.
         Go ahead desousa and d'Ioughy,m ake som e ofyourunprofessionaland slim yremarksagainstm easyou
  havedoneinyourpreviousfilingsandaboutthefadsstatedinmyotherfilings.W hyareyou/niw stillREFUSING
  toprovidethecontau informationofthefake''journal''called CriminplisticsandCpurtExpertiseof2012,with
  themade upChapmanStudy?Thefad is,the''journal''justdoesnotexistand neverdid.Madèuptofoolpeople
  into buying afake gadget.Thatiscalled fraud and false advertising.Itisdocum ented thatnitv'scvsa exam iner
    Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 6 of 7
       association hasonly aP.O boxaddressin Delaw are to avoid Florida taxeson i
                                                                                tsduesrevenues,butthe phone
       actually rings in nitvoffice in Florida.Thatiscalled taxfraud.



       ArthurHerring 111,Defendant
       400 E.Station Ave.#225
       Coopersburg,PA 18036
        Phone:215.631.1448
       Email:Adm in@ dektorpse.com




                                  CERTIFICATE OFSERVICE

lcertlfythatonJuly12,2019Ifiledthi
                                 sdocumentwiththeClerkofCourtW certified mailandservedthisdocumentby
U.5.m ailto Plainti
                  ff'slawyers,Desousa and D'Ioughy,to theiraddresseslisted on theirdocuments.

                                ArthurHerring Il!
                  Case 9:18-cv-80994-DLB Document 126 Entered on FLSD Docket 07/18/2019 Page 7 of 7




                       f'
                        11il1111lll?l/l/ll!lf/I!J/?k/l/J/l///l/dll''fl4f':
                                                       .                 /l!rll.
                                                                           .,  i#'
                                                                                 llfj-
                                                                                     'l#Iè....'
                                                                                              .
                                                                                              ':
                                                                                               '.. 'M ..<..<rY
                                                                                                  .
                                                                                                  .   .      ..-
                                                                                                               *.
                                                                                                                ''.z
                                                                                                                   ''-
                                                                                                                     r X.
                                                                                                                     ' * *
                                                                                                                         (
                                                                                                                         s;-.
                                                                                                                            =ts@
                                                                                                                               P.i'1h:*:
                                                                                                                                  -%
                                                                                                                                       N
                                                                                                                                       -'W.
                                                                                                                                         -*.X  Io>
                                                                                                                                            *M .
                                                                                                                                               . . ..'   .J.. ;
                                                                                                                                                           ..x
                                                                                                                                                              ('*-''




                                                                  /ohkJ T-
                                                                         .j/pwy1 w/p czy
                                                                                  .
                                                                                         '




                                                           J-osy.o sq,
                                                                     J2)p ''
                                                                           2tp-f ''ud7pj
                                                                                  - -
                                                                                         J-S 57Y*'M9/:7 l//-.
'
                                                       /,tlwbgy y oy-wuysyt/ uasg oo
         f
         '
         J
         ?
         rrr
         ,
         )
           I9
            '
            y
            d
            -
            Y
            .,
             R
             r
             DY
              r
              f
              1
              '
              %
              T
              V
               1
               Q
               rZ
                g
                Y
                f
                S
                n
                Nr
                 I
                 R
                 Dr
                  YW
                   J
                   '
                   -
                   Y
                   /
                   'Ob
                     f
                     1ff                                                        - .- .
                                                                                      ).q4el'xy'DF.
                                                                                                  J.y.
                                                                                                     6?() I.
                                                                                                           LJr'
                                                                                                              y
         ?
         f
         (J
         g        <                                                                                                                                                      -
         p
         .
         ,
         fz        k           ,                                                                                                                                       (c,f v ug)tj  .

          ,
          ,,
                                                                                                                                           y
                                                                                                                                           ,                                 tu . ) ..
                                                                                                                                                                             *
                                                                                                                                                                                     p
     .

     .
             ,
              )                                            <                                                                       l
                                                                                                                                       .   .                             .
                                                                                                                                                                         )/1
                                                                                                                                                                         ,            j
    >
    .                                             4(       4i1l                                           '   '& .         ..      .   t                         .
 j.
-f
 #
 .                                                / M),I-
                                                        L,ï                                                   '                  îl.
                                                                                                                                   &                        ''
                                                                                                                                                             -
